Title: John Laval to Thomas Jefferson, 1 April 1820
From: Laval, John
To: Jefferson, Thomas


					
						Sir,
						
							Philadelphia
							April 1st 1820.
						
					
					
						
							
								I Sent you, by this Morning’s Mail, Potter’s Æschyllus, 1 Vol. 8vo boards, London Ed
							
							 $2.50
						
					
					I Sold, two weeks Since, the only copy I had of Potter’s Euripides, 2 vols  8vo boards for $6–75=; &, after having ransacked all the Bookstores in the City, Only One Copy Could be found, bound Calf Extra, for Which they ask $10=, Which I Shall not Send, unless you order it. There is No Æschyllus, Greek & Latin, except 1 Copy, 1 Vol. 18o, calf extra, the Greek in the beginning of the Volume & the Latin, at the end, by itself=for $1–75; I will purchase it for you, if it Answers your purpose
					
						
							
								I have Potter’s Grecian Antiquities, 2 large 8vo Vols boards, the only Copy in Philada, Which I offer to you at
							
							 $ 
							7
							=
						
						
							 & Potter’s 
								Sophocles 1. Vol. 8vo, boards, at $
							 〃
							 3
							—
						
						
							Wodhull’s Euripides 3 Vols 8vo calf gilt
							 〃
							12
							—
						
					
					I am with the highest Consideration & respect
					
						Sir,   Your most humble Servant
						
							John Laval
						
					
				